DISMISS and Opinion Filed September 10, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00140-CR

                  EX PARTE MICHAEL SCHAEFER SIKES

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                     Trial Court Cause No. 02-20-0153

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      We REINSTATE this appeal.

      On September 2, 2021, appellant filed a motion for voluntary dismissal of the

appeal. The motion is signed by appellant and by counsel. See TEX. R. APP. P.

42.2(a). We GRANT the motion and DISMISS the appeal. See id. 43.2(f).




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
210140F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

EX PARTE MICHAEL SCHAEFER                   On Appeal from the 382nd Judicial
SIKES                                       District Court, Rockwall County,
                                            Texas
No. 05-21-00140-CR                          Trial Court Cause No. 02-20-0153.
                                            Opinion delivered by Justice Garcia.
                                            Justices Schenck and Smith
                                            participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 10, 2021




                                      –2–